Citation Nr: 0106064	
Decision Date: 02/28/01    Archive Date: 03/02/01

DOCKET NO.  00-01 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) 
benefits under 38 U.S.C.A. § 1151 (West Supp. 2000) for the 
cause of the veteran's death, claimed to have resulted from 
medical treatment in a VA facility.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel


INTRODUCTION

The veteran served on active duty from February 1944 to 
November 1945.  He died in November 1997.  The appellant is 
his widow.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 1999 rating action of the Buffalo, New 
York Regional Office (RO) of the Department of Veterans 
Affairs (VA).  


REMAND

The appellant contends that the veteran's death was the 
result of Creutzfeldt-Jakob Disease (CJD) which he contracted 
as a result of receiving contaminated blood during VA 
treatment.  The veteran died in November 1997; the cause of 
death was reported as right pneumonia, due to or as a 
consequence of chronic obstructive pulmonary disease (COPD) 
and congestive heart failure.  At the time of the veteran's 
death, service connection was not in effect for any 
disabilities.  

The appellant submitted a copy of an October 1995 letter from 
the Syracuse VA Medical Center (VAMC) informing the veteran 
that, during the course of his treatment at the VAMC, he may 
have received a blood product which was subsequently recalled 
because of the risk of transmitting CJD.  

In a statement received in September 1998, Niles F. 
Greenhouse, M.D., stated that "[b]ased on medical records 
[the veteran] suffered from Creutzfeldt-Jakob Disease prior 
to his demise."  While the claims folder includes copies of 
VA treatment records (none of which include any reference to 
CJD), there are no records from Dr. Greenhouse.  Thus, it is 
unclear as to which records Dr. Greenhouse was referring in 
his opinion or upon what basis that opinion was formed.  

The Board also notes that records pertaining to the terminal 
hospitalization have not been obtained.  

The appellant filed her claim for DIC benefits under the 
provisions of 38 U.S.C.A. § 1151 in September 1998.  The 
statutory law governing this claim provides that where it is 
determined that there is additional disability resulting from 
disease or injury, or aggravation of an injury, as a result 
of VA hospitalization or medical or surgical treatment, and 
the disease, injury or aggravation results in death, then 
compensation, including dependency and indemnity 
compensation, shall be awarded in the same manner as if the 
death were service-connected.  38 U.S.C.A. § 1151; see also 
38 C.F.R. §§ 3.358(a), 3.800(a) (2000).  Under the provisions 
of 38 U.S.C.A. § 1151, for claims filed on or after October 
1, 1997, benefits are precluded in the absence of evidence of 
VA carelessness, negligence, lack of proper skill, error in 
judgment, or an unforeseen event.  Pub. L. No. 104-204, § 
422(a), 110 Stat. 2926 (1996); see also VAOPGCPREC 40-97 
(Dec. 31, 1997).  Thus, evidence of VA carelessness, 
negligence, lack of proper skill, error in judgment, or an 
unforeseen event is required for the appellant to prevail.

The Board notes that the recent enactment of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) significantly adds to and amends the statutory 
law concerning VA's duties when processing claims for VA 
benefits.  As such, the Board finds that a remand is required 
for compliance with the notice and duty to assist provisions 
contained therein.  

Thus, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate steps 
to contact the appellant in order to 
obtain the names and addresses of all 
medical care providers who treated the 
veteran for complaints referable to CJD 
prior to his death.  These efforts should 
include obtaining records from Dr. 
Greenhouse, and offering Dr. Greenhouse 
an opportunity to provide a written 
rationale behind his opinion.  In 
addition, the RO should obtain all 
records pertaining to the veteran's 
terminal hospitalization at University 
Hospital in Syracuse, New York.  After 
securing any necessary release, the RO 
should attempt to obtain copies of all 
records from the identified treatment 
sources.  If, after making reasonable 
efforts to obtain the named records the 
RO is unable to secure same, the RO must 
notify the appellant and (a) identify the 
specific records the RO is unable to 
obtain; (b) briefly explain the efforts 
that the RO made to obtain those records; 
and (c) describe any further action to be 
taken by the RO with respect to the 
claim.  The RO is reminded that under the 
Veterans Claims Assistance Act of 2000 
continued and repeated efforts to secure 
government records are required until 
such efforts are shown to be futile.  The 
appellant must then be given an 
opportunity to respond.

2.  After completion of the foregoing, 
the RO should refer the claims folder to 
a VA neurologist for review and a 
determination as to whether it is at 
least as likely as not that the veteran 
suffered from CJD.  If the veteran did 
suffer from CJD, the neurologist should 
opine whether it is at least as likely as 
not that CJD caused or contributed to the 
veteran's death; whether it is at least 
as likely as not that the veteran's death 
was caused by VA hospital care or medical 
treatment; and whether it is at least as 
likely as not that the veteran's death 
was caused by carelessness, negligence, 
lack of proper skill, error in judgment 
or similar instance of fault on VA's 
part, or that the proximate cause of the 
veteran's death was due to a not 
reasonably foreseeable event.  A complete 
rationale must be provided for all 
opinions expressed. 

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

4.  Thereafter, the RO should review the 
appellant's claim on the merits.  If any 
benefit sought on appeal remains denied, 
the appellant and her representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


